In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00222-CR



       JARROD MICHAEL TAYLOR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2017F00166




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
        After a jury convicted Jarrod Michael Taylor of indecency with a child by contact, the trial

court sentenced him to twenty years’ imprisonment, and Taylor appealed. Taylor also appeals

from his convictions for (1) sexual assault of a child in companion case number 06-17-00215-CR,

(2) six counts of online solicitation of a minor in companion cause numbers 06-17-00216-CR

through 06-17-00221-CR, and (3) another count of indecency with a child by contact in companion

cause number 06-17-00223-CR. Taylor has filed a single brief in which he raises issues common

to all of his appeals.

        Specifically, Taylor argues, in a conclusory manner, that the evidence is legally insufficient

to support the jury’s verdict of guilt. He also argues that the trial court erred in failing to excuse a

juror who knew the victim and in denying his request for an instruction on the affirmative defense

of insanity. We addressed these issues in detail in our opinion of this date on Taylor’s appeal in

cause number 06-17-00215-CR. For the reasons stated therein, we likewise conclude that Taylor

failed to adequately brief his first point of error, cannot demonstrate error in the trial court’s

decision to retain the juror, and raised no evidence entitling him to an instruction on the defense

of insanity.

        We affirm the trial court’s judgment.



                                                Ralph K. Burgess
                                                Justice

Date Submitted:          July 23, 2018
Date Decided:            July 31, 2018

Do Not Publish

                                                   2